62 S.E.2d 524 (1950)
233 N.C. 81
HOBSON
v.
HOLT et al.
No. 672.
Supreme Court of North Carolina.
December 13, 1950.
*525 York & Boyd and Harry Ganderson, all of Greensboro, for plaintiff-appellant.
Hughes & Hines, Greensboro, for defendants-appellees.
STACY, Chief Justice.
The plaintiff alleges that she was an employee on defendants' farm at the time of her injury. Her evidence tends to show that she and her husband were tenants or share croppers. The hearing produced no unison between allegation and proof and apparently no effort to fit the two. At any rate, there is no showing of responsibility on the part of any of defendants which would seem to charge them with actionable negligence. Whether upon proper pleading and proof the plaintiff might get to the jury is not before us for decision.
The plaintiff and her husband were in possession of the mules and had been for eighteen or twenty months. She was well aware of their propensities. Her injury seems to be the result of carelessness on her own part, or that of her husband, or else an unfortunate accident. Camp v. Southern Ry. Co., 232 N.C. 487, 61 S.E.2d 358.
The record suggests an affirmance rather than a reversal of the judgment of nonsuit.
Affirmed.